     Case 1:19-cv-00737 Document 17 Filed 05/14/20 Page 1 of 3 PageID #: 887



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

ROGER EDWARD LONG,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:19-00737

ANDREW SAUL,
Commissioner of Social Security,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

April 6, 2020, in which he recommended that the court grant the

plaintiff’s motion for judgment on the pleadings to the extent he

requests remand; deny defendant’s request to affirm the

Commissioner’s decision; reverse the final decision of the

Commissioner, remand the case to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings as

outlined in the PF&R; and dismiss this matter from the court’s

docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn's
  Case 1:19-cv-00737 Document 17 Filed 05/14/20 Page 2 of 3 PageID #: 888



Proposed Findings and Recommendation.        The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party's right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          Neither party filed any objections to the Magistrate

Judge's Findings and Recommendations within the required time

period.    Accordingly, the court adopts the Findings and

Recommendations of Magistrate Judge Tinsley as follows:

          1.     Plaintiff’s Motion for Judgment on the Pleadings

                 is GRANTED to the extent he seeks remand pursuant

                 to sentence four of 42 U.S.C. § 405(g);

          2.     Defendant’s Request to Affirm the Commissioner’s

                 Decision is DENIED;

          3.     The final decision of the Commissioner is

                 REVERSED;

          4.     The case is REMANDED to the Commissioner pursuant

                 to the fourth sentence of 42 U.S.C. § 405(g) for

                 further proceedings as outlined in the Proposed

                 Findings and Recommendation; and

          5.     This Clerk is directed to remove this case from

                 the court’s active docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record.




                                    2
Case 1:19-cv-00737 Document 17 Filed 05/14/20 Page 3 of 3 PageID #: 889



     IT IS SO ORDERED this 14th of May, 2020.

                                        ENTER:



                                      David A. Faber
                                      Senior United States District Judge




                                  3
